El Juez PbesideNte, Se. HERNÁNDEZ,
emitió la opinión del tribunal.
En juicio seguido ante la corte municipal de San Germán por Celedonio Carbonell y Casabó, conocido con los nombres de Jorge Celedonio, contra Ramón Rafael de los mismos ape-llidos, residente en Méjico, para el otorgamiento de escritura de venta de una participación de condominio en una finca ra-dicada en el barrio de Llanos Costa del término municipal de Cabo Rojo, la expresada corte dictó sentencia en doce de abril del año de 1910, condenando al demandado, cuya rebeldía ha-bía sido anotada, á que en el término de quinto día otorgara al demandante escritura traslativa del condominio a que se refe-ría la demanda; y expedido mandamiento al marshal de la cor-te para que lo hiciera a nombre y en rebeldía de Ramón Rafael Carbonell y Casabó, dicho marshal, cumpliendo lo orde-nado, otorgó la escritura en 28 de abril citado por ante el notario de San Germán, Benito Forés.
Presentada copia de la escritura de referencia al Registra-dor de la Propiedad de San Germán para su inscripción, fué hecha ésta en 12 de mayo siguiente, con los defectos subsana-bles de no acreditarse la forma en que se hizo la citación del demandado á los efectos del artículo 140 del Código de Enjui-ciamiento Civil, ni si aquél se sometió a la jurisdicción de la Corte Municipal de San Germán, según los artículos 75 y 76 del Código citado.
Esta Corte Suprema confirmó la nota del registrador en resolución de dos de junio del año próximo pasado por las razones consignadas en la opinión que la fundamenta; y Cele-donio Carbonell y Casabó volvió a presentar la misma escri-tura al registrador acompañando para subsanar los defectos *150anteriormente apuntados certificación expedida por el secre-tario de la Corte Municipal de San Germán, justificativa de que por encontrarse ausente en Méjico el demandado, su cita-ción había sido hecha por edictos que se publicaron una vez por semana durante un mes en el periódico La Bandera Americana de Mayagüez, habiéndosele enviado por correo al lugar de su residencia copias de la demanda y de la citación, sin que hubiera comparecido a contestar dicha demanda, por lo que después de transcurrido el término fijado por la ley, a peti-ción del demandante le fué anotada la rebeldía pronuncián-dose sentencia contra la que no interpuso recurso alguno.
El registrador apreció que no se habían subsanados los defectos consignados en la nota de doce de mayo, porque una sentencia dictada en rebeldía no puede estimarse firme, si no se notifica personalmente al demandado, cuyo extremo no se ha justificado, y porque radicando en Cabo Rojo la finca de cuyo condominio se trata, tampoco se ha acreditado que la Corte Municipal de San Germán adquiriera legalmente juris-dicción para entender en el pleito y dictar sentencia.
La nota denegatoria de subsanación de defectos lleva fe-cha de 21 de junio- del año próximo pasado, y ha sido recu-rrida para ante esta Corte Suprema. '
En cuanto al primero de los defectos, se ha justificado que la citación del demandado por encontrarse en Méjico se hizo por medio de edictos, y en vista de ello opina el registrador que no constando que se le notificara personalmente la sen-tencia, no puede ésta reputarse firme. '
Ciertamente que el artículo 140 del Código de Enjuicia-miento Civil dispone que cuando por cualquier causa la cita-ción en una demanda no se hubiese hecho al demandado 'en persona, podrá la corte, en la forma que estimare justa, permitir que dicho demandado o su representante legal, en cualquier tiempo dentro del año de pronunciado el fallo en ella, la con-teste tal como se interpuso; pero esa facultad discrecional concedida a la corte no envuelve el reconocimiento de un de-recho a favor del demandado para que la sentencia quede pen-*151cliente de ejecución, durante nn año, en espera de qne el deman-dado acnda a la corte solicitando nn permiso qne. la corte en nso de sn discreción puede concederle o nó. Ni es necesario qiie la sentencia se notifique personalmente al demandado re-belde a los efectos del artícnlo 140 ya citado, pnes el artícnlo 323 dispone que si el demandado no ha comparecido, no habrá necesidad de que se le hagan Vas notificaciones o entrega de documentos a menos que se hallare en prisión con motivo del pleito por falta de fianza, circunstancia qne no concurre en Eamón Eafael Carbonell y Casabó.
En cnanto al segundo defecto consistente en no haberse' acreditado qne la Corte Municipal de San Germán adquiriera, jurisdicción para conocer del pleito y dictar sentencia, opina-mos que dicha corte, según el artícnlo 98 del Código de Enjui-ciamiento Civil, desde qne expiró el término de la publicación-de edictos ordenando la citación del demandado, adquirió ju-risdicción sobre ambas partes y quedó sometido a ella todo procedimiento subsiguiente.
Con arreglo al artículo 75 del Código citado, los pleitos para recobrar la posesión cíe bienes raíces o de una propie-dad o interés en la misma, o para determinar en cualquier forma dicho derecho o interés, como sucede en el pleito qne motivó la escritura de 28 de abril de 1910, deben sustanciarse en el distrito en qne radique el objeto de la acción, qne en el presente caso radica en Cabo Eojo y no en San Germán; pero> como el artícnlo 82 preceptúa qne si el distrito en qne se esta-blece la demanda no es el en qué deba seguirse el juicio, podrá, sin embargo, continuarse en aquél a menos qne el demandado al comparecer a contestar o a formular .excepciones, presente una declaración jurada y fundada y pida por escrito que el juicio se celebre en el distrito correspondiente, no habiéndose llenado estos requisitos, debemos estimar que la corte de San Germán tuvo jurisdicción para conocer y sentenciar el pleito de que se trata. La de Cabo Eojo no podía separarse del cono-cimiento del asunto, de oficio y sin gestión del demandado.
Por las razones expuestas, entendemos que han sido sub-*152.sanados los defectos apuntados por el Registrador de San ■Germán en sn nota de 12 de mayo de 1910, y que en sn conse-cuencia procede revocar la de 21 de junio siguiente, debiendo proceder el registrador con arreglo a los principios y doctrina consignados en la presente opinión.

Revocado.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.